DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-9, 12-21 and 25-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker et al.  (US 2015/0262413 A1) in view of Imbrogno et al. (US 10,269,167 B1).
6.	With reference to claim 1, Baker teaches A method for generating a graphic display of frame images, (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104.” [0024] “The second component employs a process for shading each sample point of an object into a texture and thereby filtering them using the shading parameter images from the first component. Thus the selected points of the graphic object are shaded using the shaded parameter image to produce a shaded graphic object image. The third component employs a process of rasterizing the shaded samples onto a color frame image, rendering it multiple times to perform anti-aliasing and motion blur. The resulting interframe renders are blended to produce a blended frame image for display.” [0031]) Baker also teaches the method comprising: collecting, via a graphics processing unit (GPU), one or more graphic objects to be rendered into a frame image, (“The GPU 106 executes three major components of the graphics rendering engine 120. … The resulting interframe renders are blended to produce a blended frame image for display.” [0030-0031]) Baker further teaches the one or more graphic objects being represented as a mesh in object space; (“The flow diagram in FIG. 3 represents the first component of the graphics rendering engine 120, which is performed by the parameter calculation module 202 and the edge fill module 204 as shown in FIG. 2. As shown in FIG. 3, the process first reads a graphic object 302 from the game engine 112. The graphic object 302 is a model or mesh of the object that includes triangles and vertices.” [0035]) Baker teaches determining, via the GPU, one or more shadels to be computed for the frame image based at least on the one or more input attributes for each of the one or more graphic objects, each shadel being a shaded portion of the mesh; (“Color(P)=.intg..sup.RS(ShadInputs(t))dt (1)  In this equation, the Color (P) is the resulting color, P is the pixel on the screen, S is the shading program run by the processing system 100, the "ShadeInputs" are the input parameters for the shading program, and R is the region of mesh that maps to the pixel on the screen, P.” [0026] “To facilitate the evaluation of this equation, the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object.” [0028]) Baker also teaches allocating, via the GPU, space in a shadel storage buffer for the one or more shadels; (“The CPU 102 has an associated CPU memory 110 and the GPU 106 has an associated video or GPU memory 114. Although shown as a separate element in FIG. 1, the frame buffer 108 may be an allocated area of the video memory 114.” [0024] “A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader programs specified for each object executes on the shade inputs, and then stores the output into a color into a texture on the video memory 114.” [0028] “The resulting intermediate frames 236 are then combined by the frame blend engine 210 to produce a final frame 238, which is stored in a frame buffer area of the video memory 114 and displayed on the video display 104.” [0033]) Baker further teaches computing, via the GPU, the determined one or more shadels to generate a shaded mesh; and rasterizing, via the GPU, the shaded mesh into the frame image. (“an object space shading system is used by the graphics rendering engine 120, which either evaluates the color for a point of a graphic object from Equation 1 below or facilitates its approximation. Color(P)=.intg..sup.RS(ShadInputs(t))dt (1)  In this equation, the Color (P) is the resulting color, P is the pixel on the screen, S is the shading program run by the processing system 100, the "ShadeInputs" are the input parameters for the shading program, and R is the region of mesh that maps to the pixel on the screen, P.  In the approach used by the graphics rendering engine 120 in this example, the concept of a deferred renderer is reversed resulting in shading graphic objects first and then rasterizing them. … the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object.” [0026-0028] “The game engine 112 generates calls for object data, which is a mesh including points such as triangles and vertices. The video memory 114 stores intermediate parameter images 230, which are generated by the parameter calculation module 202 and accessed by the edge fill module 204. Parameter images 232 are therefore created by the edge fill module 204 for each graphic object and are stored in the video memory 114.” [0032])

    PNG
    media_image1.png
    570
    464
    media_image1.png
    Greyscale

Baker does not explicitly teach populating, via the GPU, a work queue buffer, the work queue buffer containing a list of commands to be executed to compute each of the one or more shadels; This is what Imbrogno teaches (“Examples of command encoder types include, but are not limited to, Blit command encoders (e.g., graphics API resource copy and graphics API resource synchronization commands), compute command encoders (e.g., compute commands), and render command encoders (e.g., render commands). Command buffers 208A and 208B, which are also referred to as “command lists,” represent data structures that store a sequence of encoded commands for graphics processor resource 112 to execute. When one or more graphics API calls present and commit command buffers 208A and 208B to a graphics driver (e.g., the user space driver 102 shown FIG. 1), the processor resource 110 organizes the command buffers 208A and 208B into a command queue 210. The command queue 210 organizes the order in which command buffers 208 are sent to graphics processor resource 112 for execution. Using FIG. 2 as an example, command queue 210 contains command buffers 208C-208N, where command buffer 208C is at the top of the command queue 210 and is the next command buffer 208C to be sent to graphics processor resource 112 for execution. When processor resource 110 commits command buffers 208A and 208B for execution, the processor resource 110 is unable to encode any additional commands into command buffers 208A and 208B.” col. 8, lines 23-47 “Within section 302, command 214A represents a produce command that allows for populating commands within the indirect command buffer 222 at a later point in time. As an example, command 214A can be a compute kernel (e.g., dispatch call) that starts a graphics pipeline to encode commands within indirect command buffer 222. Section 304 contains command 214E that represents a consume command that triggers the execution of the indirect command buffer 222. As an example, command 214E can be a shader (e.g., a draw call) that starts a graphics pipeline to execute commands within indirect command buffer 222.” col. 10, lines 50-60 “a graphics scheduler 212 includes commands 214A-214Z that correspond to a command buffer 208. Command 214B represents a graphics API command that sets certain states, such as the pipeline state. For example, if the parent command encoder is a render command encoder, then command 214B sets a render pipeline state that subsequent commands 214, such as commands 214C-214E, may utilize. If the parent command encoder is a compute command encoder, then command 214B sets a compute pipeline state for subsequent commands 214. Command 214C represents a graphics API command that sets one or more arguments (e.g., parameters for the pipeline state) for the graphics pipeline. Commands 214D and 214E represent commands that do not modify the states or arguments set by commands 214B or 214C, respectively. For example, commands 214D and 214E utilize the shader and shader parameters set by commands 214B and 214C to perform draw calls. col. 11, lines 31-48) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imbrogno into Baker, in order to efficiently manage API calls may be beneficial in improve application performance.
7.	With reference to claim 2, Baker teaches the determining the one or more shadels to be computed includes performing a proxy render of the frame image. (“an object contains a MIP (texture) of the final lighting data. From this, the object is rendered on the screen. Because the shading is independent of geometry, the object will be rendered multiple times per frame (450) using raster module 208 in FIG. 2. This is done to remove geometry and temporal aliasing. For example, a fast moving car will appear blurred because the object will be rendered multiple times according to exposure of the camera. Because the final object contains just a simple set of geometry and a texture, this method makes it efficient to render motion blur.” [0063] “an object may be brought in and out of focus by multiplying this distribution times a blur amount, which will cause frequencies below the blur amount to be removed. If each object is blurred relative to its distance from a specified focal point, this gives a good approximation of depth of field. Thus, unlike other rendering systems where motion blur, depth of field, and anti-aliasing are performed with separate systems, object space rendering via the rasterization and composting process accomplishes all of these effects simultaneously. The graphics rendering engine 120 then blends the intermediate frames 452 to produce a final image 460.” [0066-0067])
8.	With reference to claim 3, Baker teaches performing the proxy render of the frame image comprises: clearing a bitfield element of a shadel remap buffer; for each pixel in the frame image, performing a mapping operation to identify a group of shadels needed to determine a color of the pixel in the frame image; computing a location of a respective occupancy bit for each group of shadels in 2D remap buffer; and setting the respective occupancy bit for each group of shadels. (“each object or asset has a set of 2-dimensional texture coordinates for every vertex, which map to a unique place in a texture. Each triangle of an object is rasterized into a series of images using the 2D texture coordinates. Rather than rasterize the color of an object, the parameters needed for shading are rasterized. … This process creates a series of intermediate parameter images such as the intermediate parameter image 306 in FIG. 3. Each of the intermediate parameter images 306 includes a parameter from the geometry that may be used for shading. The process performs the edge fill 308 via additional processing by the graphics rendering engine 120 to remove edge artifacts from the intermediate images 306 and create levels of detail for an object. The result is the parameter image 310. … each time the edge fill operation is run, the boundary is extended by one pixel. Once the edge fill operation 308 is complete, reduced sized images may be calculated from the largest image thereby building a series of smaller textures so that the number of shading samples may be chosen. This allows the graphics rendering engine 120 to choose from a discrete set of textures to adjust the number of shaded samples. Unlike MIP mapping, there is no special restriction that each image be exactly half the dimensions of the previous image. Shading parameters for materials may change based on overall roughness. That is, if the surface geometry has a great deal of roughness in it, it will affect the shading if those sample points are aggregated. To accommodate this, a denormalized normal is allowed in the process, whose value is used by the shader programs to adjust the shading accordingly. For example, the Tokvsig factor may be used to adjust BRDF parameters to accommodate shading changes resulting from a broadening distribution of normals, since this denormalization is directly related to the distribution of normals. … Once the shading parameter images 312 such as the shading parameter image 310 in FIG. 3 are produced, the associated graphic object may be shaded and rendered on the display 104 in FIG. 1 when the object is required. In this example, the shading parameter images are stored for use when the associated graphic object is called by the game engine 112.” [0038-0044])
9.	With reference to claim 4, Baker teaches the mapping operation includes manually implementing a trilinear filter or a bilinear filter. (“The product of the shading process 402 is a shaded image such as the shaded image 440 in FIG. 4, which contains the lighting information for a single instance of an object during a single frame. This data is stored in a linear color space, such that smaller versions of this image can be accurately calculated. The next step is to calculate a MIP chain (a set of progressively smaller images). Because the data is linear, any standardized linear filtering method such as trilinear filtering may be used. The MIP chain is stored in a hardware friendly format in the video memory 114 for fast compositing.” [0061])
10.	With reference to claim 5, Baker teaches each group of shadels ​needed to determine the color of the pixels in the frame image includes one or more shadels. (“the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader programs specified for each object executes on the shade inputs, and then stores the output into a color into a texture on the video memory 114.” [0028])
11.	With reference to claim 6, Baker teaches the proxy render of the frame image is performed using pixel shader hardware. (“the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader programs specified for each object executes on the shade inputs, and then stores the output into a color into a texture on the video memory 114. This image then contains the shaded linear color values for an object at the frame of interest. The object may then be rasterized onto the display 104 when the object is called to be displayed by evaluating the integral in Equation 1 at this time. Because this integration is approximated by a linear summation, the processing system 100 uses native hardware samplers to perform the operation.” [0028-0029])
12.	With reference to claim 7, Baker teaches a number of shadels to be computed for the frame image is at least twice as large as a number of pixels in the frame image. (“the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader programs specified for each object executes on the shade inputs, and then stores the output into a color into a texture on the video memory 114. This image then contains the shaded linear color values for an object at the frame of interest. The object may then be rasterized onto the display 104 when the object is called to be displayed by evaluating the integral in Equation 1 at this time. Because this integration is approximated by a linear summation, the processing system 100 uses native hardware samplers to perform the operation. In addition to shader aliasing, temporal aliasing or motion blurring is performed by re-rendering the shading data multiple times for the intermediate frames” [0028-0029])
13.	With reference to claim 8, Baker teaches allocating the space in the shadel storage buffer includes: subdividing the shadel storage buffer into a plurality of subdivisions; and assigning the one or more shadels to respective ones of the plurality of subdivisions. (“The graphics of the game engine are processed by multiple graphic processing units (GPU) including respective graphic processing units (GPU) 606, 608 and 610, and rendered in scenes stored on a frame buffer 618 that is coupled to the display 604. Although, the example in FIG. 6 includes three GPUs, it is to be understood that any number of GPUs may be used. The CPU 602 has an associated CPU memory 620. The GPU 606 has an associated video or GPU memory 622. The GPU 608 has an associated video or GPU memory 624. The GPU 610 has an associated video or GPU memory 626. Although shown as a separate element in FIG. 1, the frame buffer 610 may be an allocated area of the video memory 622, 624 or 626 or all three.” [0053] “the object space engine 206 allocates a region of an image (432) that will capture the shading data of the graphic object for the particular frame of shaded data. This image may contain shading data from multiple objects, which are stored in different sections of the image. The resulting image may include a variety of objects shaded, and all stored in the same texture. Some of the objects require very few samples, therefore mapping to small regions in the texture, while some objects may require much larger regions. ” [0058])
14.	With reference to claim 9, Baker does not explicitly teach populating the work queue buffer includes: generating a work list for each of the one or more shadels, the work list for each respective shadel including a location of the respective shadel in the shadel storage buffer and a level of detail of the respective shadel; and populating a work dispatch parameter buffer with a start location of the work list for each of the one or more shadels and with a number of items to be shaded. This is what Imbrogno teaches (“A command to optimize an indirect command buffer, when executed by the graphics processor hardware 105, removes, in some examples, redundant state settings and/or performs memory compaction operations that move un-encoded command spaces within the indirect command buffer to specific locations within the indirect command buffer (e.g., toward the end of the indirect command buffer).” col. 7, lines 36-43 “Command buffers 208A and 208B, which are also referred to as “command lists,” represent data structures that store a sequence of encoded commands for graphics processor resource 112 to execute. When one or more graphics API calls present and commit command buffers 208A and 208B to a graphics driver (e.g., the user space driver 102 shown FIG. 1), the processor resource 110 organizes the command buffers 208A and 208B into a command queue 210. The command queue 210 organizes the order in which command buffers 208 are sent to graphics processor resource 112 for execution. Using FIG. 2 as an example, command queue 210 contains command buffers 208C-208N, where command buffer 208C is at the top of the command queue 210 and is the next command buffer 208C to be sent to graphics processor resource 112 for execution. When processor resource 110 commits command buffers 208A and 208B for execution, the processor resource 110 is unable to encode any additional commands into command buffers 208A and 208B.” col. 8, lines 29-47 “indirect command buffer 222 could include commands 226A-226Z that utilize different primitive types or draw call types. As an example, graphics processor resource 112 encodes command 226B to utilize triangle primitive types for drawing an object and encodes command 226D to utilize a dot primitive type for drawing another object. Graphics processor resource 112 may also encode different draw call types for commands 226A-226Z, such as: (1) a draw call that includes a list of primitives; (2) a draw call that includes an indexed list of primitives; (3) a tessellation draw call that includes a list of patches; and/or (4) a tessellation draw call that includes an indexed list of patches. For example, graphics processor resource 112 encodes command 226B to utilize a draw call that includes a list of primitives and command 226E to utilize a draw call that includes an indexed list of primitives.” col. 9, lines 35-50 “Within section 302, command 214A represents a produce command that allows for populating commands within the indirect command buffer 222 at a later point in time. As an example, command 214A can be a compute kernel (e.g., dispatch call) that starts a graphics pipeline to encode commands within indirect command buffer 222. Section 304 contains command 214E that represents a consume command that triggers the execution of the indirect command buffer 222. As an example, command 214E can be a shader (e.g., a draw call) that starts a graphics pipeline to execute commands within indirect command buffer 222.” col. 10, lines 50-60 “a graphics scheduler 212 includes commands 214A-214Z that correspond to a command buffer 208. Command 214B represents a graphics API command that sets certain states, such as the pipeline state. For example, if the parent command encoder is a render command encoder, then command 214B sets a render pipeline state that subsequent commands 214, such as commands 214C-214E, may utilize. If the parent command encoder is a compute command encoder, then command 214B sets a compute pipeline state for subsequent commands 214. Command 214C represents a graphics API command that sets one or more arguments (e.g., parameters for the pipeline state) for the graphics pipeline. Commands 214D and 214E represent commands that do not modify the states or arguments set by commands 214B or 214C, respectively. For example, commands 214D and 214E utilize the shader and shader parameters set by commands 214B and 214C to perform draw calls.” col. 11, lines 31-48]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imbrogno into Baker, in order to efficiently manage API calls may be beneficial in improve application performance.
15.	Claim 12 is similar in scope to claim 1, and thus is rejected under similar rationale. Baker additionally teaches A graphics rendering system for generating a graphic display of frame images, the system comprising: a memory storing one or more graphic objects to be rendered into a frame image; and a graphics rendering engine (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104.” [0024] “the GPU 106 renders graphic objects on the display 104 in response to requests by the central processing unit 102, which executes an example game engine 112 stored on the CPU memory 110. The graphic processing unit (GPU) 106 is coupled to the GPU or video memory 114. The GPU 106 executes a graphics rendering engine 120 stored on the GPU memory 114. The graphics rendering engine 120 renders graphic objects by decoupling shading from the rasterization process, and executes anti-aliasing, arbitrary shader programs.” [0025] “The third component employs a process of rasterizing the shaded samples onto a color frame image, rendering it multiple times to perform anti-aliasing and motion blur. The resulting interframe renders are blended to produce a blended frame image for display.” [0031])
16.	Claims 13-20 are similar in scope to claims 2-9, and they are rejected under similar rationale.
17.	With reference to claim 21, Baker teaches a graphics processing unit (GPU) configured to execute the graphics rendering engine. (“the GPU 106 renders graphic objects on the display 104 in response to requests by the central processing unit 102, which executes an example game engine 112 stored on the CPU memory 110. The graphic processing unit (GPU) 106 is coupled to the GPU or video memory 114. The GPU 106 executes a graphics rendering engine 120 stored on the GPU memory 114.” [0025]
18.	Claim 25 is similar in scope to claim 1, and thus is rejected under similar rationale. Baker additionally teaches A system for generating a graphic display of frame images, the system comprising: a memory storing one or more graphic objects to be rendered into a frame image; and one or more processing units coupled to the memory, at least one of the one or more processing units being operable (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104. … The CPU 102 has an associated CPU memory 110 and the GPU 106 has an associated video or GPU memory 114. Although shown as a separate element in FIG. 1, the frame buffer 108 may be an allocated area of the video memory 114. It is to be understood that the CPU 102 and GPU 106 may each include multiple processing cores. Alternatively, additional CPUs or GPUs may be used in the system 100 for parallel processing of the graphic processing operations described below.” [0024] “the GPU 106 renders graphic objects on the display 104 in response to requests by the central processing unit 102, which executes an example game engine 112 stored on the CPU memory 110. The graphic processing unit (GPU) 106 is coupled to the GPU or video memory 114. The GPU 106 executes a graphics rendering engine 120 stored on the GPU memory 114. The graphics rendering engine 120 renders graphic objects by decoupling shading from the rasterization process, and executes anti-aliasing, arbitrary shader programs.” [0025] “The third component employs a process of rasterizing the shaded samples onto a color frame image, rendering it multiple times to perform anti-aliasing and motion blur. The resulting interframe renders are blended to produce a blended frame image for display.” [0031])
19.	Claims 26-33 are similar in scope to claims 2-9, and they are rejected under similar rationale.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619